  USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 1 of 12


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

ROBERT C. SCHRADER,                                       )
                                                          )
                        Plaintiff,                        )
                                                          )
        vs.                                               )   CAUSE NO. 2:19-CV-303-PPS
                                                          )
ANDREW M. SAUL, Acting Commissioner                       )
of the Social Security Administration,                    )
                                                          )
                        Defendant.                        )


                                      OPINION AND ORDER

        Robert Schrader appeals the Social Security Administration’s decision to deny

him benefits for a disability that he alleges began on May 19, 2011. Following a hearing

and subsequent decision by an Administrative Law Judge (ALJ) on November 25, 2016

that Schrader was not disabled, he requested Appeals Counsel review. On March 1,

2018, the Appeals Council remanded the case for a second hearing which was held on

August 28, 2018. Another ALJ once again found that Schrader was not disabled within

the meaning of the Social Security Act and that he had the residual functional capacity

(RFC) to perform light work with some restrictions. Schrader suffers from several

medical issues including chronic obstructive pulmonary disorder (COPD), emphysema,

and neuropathy. [Tr. 18.]1




        1
         Citations to the record will be indicated as “Tr. __” and indicate the pagination found in the
lower right-hand corner of the record found at DE 9.
  USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 2 of 12


       Schrader challenges the ALJ’s decision on several grounds but I will focus my

attention on how the ALJ assessed the opinions of Schrader’s treating physician.

Because I find the ALJ’s analysis of the medical opinion evidence is flawed, I will

REVERSE the ALJ’s decision and REMAND on this issue.

                                         Discussion

       Let’s start by sketching out the legal framework governing this case. My role is

not to determine from scratch whether or not Schrader is disabled. Rather, I only need

to determine whether the ALJ applied the correct legal standards and whether the

decision is supported by substantial evidence. See 42 U.S.C. § 405(g); Shideler v. Astrue,

688 F.3d 306, 310 (7th Cir. 2012); Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010);

Overman v. Astrue, 546 F.3d 456, 462 (7th Cir. 2008). My review of the ALJ’s decision is

deferential. This is because the “substantial evidence” standard is not particularly

demanding. In fact, the Supreme Court announced long ago that the standard is even

less than a preponderance-of-the evidence standard. Richardson v. Perales, 402 U.S. 389,

401 (1971). Of course, there has to be more than a “scintilla” of evidence. Id. This means

that I cannot “simply rubberstamp the Commissioner’s decision without a critical

review of the evidence.” Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Nonetheless,

the review is a light one and the substantial evidence standard is met “if a reasonable

person would accept it as adequate to support the conclusion.” Young v. Barnhart, 362

F.3d 995, 1001 (7th Cir. 2004).




                                               2
  USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 3 of 12


       The ALJ found that Schrader had the severe impairments of chronic obstructive

pulmonary disorder (COPD), emphysema, and neuropathy. He determined that

Schrader had the RFC:

             to perform light work as defined in 20 CFR 404.1567(b) as the claimant
             was able to lift and/or carry 20 pounds occasionally and 10 pounds
             frequently and sit, stand and/or walk for six hours in an eight hour
             workday, except: the claimant was unable to climb ladders, ropes or
             scaffolds or operate foot lower controls with the bilateral lower
             extremities, could occasionally climb ramps or stairs, balance, stoop,
             kneel, crouch or crawl and needed to avoid occasional exposure to
             pulmonary irritants such as dust, fumes and gasses and all exposure to
             extreme temperatures.

[Tr. 18.]

       In analyzing whether this RFC is proper, my focus will be on the ALJ’s handling

of the examining source opinion of Dr. Eric Leestma, Schrader’s treating physician.

Schrader had a long term doctor-patient relationship with Leestma. He first began

seeing his him on August 1, 2002, and Dr. Leestma treated Schrader for more than a

decade thereafter. [Tr. 371-77, 379-81, 384, 423.] On February 15, 2011, Dr. Leestma

completed a Multiple Impairment Questionnaire. Dr. Leestma diagnosed Schrader with

end-stage COPD, emphysema, and asthmatic bronchitis. [Tr. 423.] Dr. Leestma also

opined that Schrader was able to lift and/or carry up to 20 pounds occasionally, sit,

stand and/or walk for one hour each in an eight hour workday, that he must get up

and move around hourly for 15-20 minutes before sitting, that he is unable to

continuously stand or walk in a worksetting, that he is unable to grasp or turn objects,

perform fine manipulations or reach bilaterally and that he would need to avoid fumes,


                                            3
  USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 4 of 12


gasses, extreme temperatures, humidity, dust, heights, kneeling, bending, stooping and

pushing/pulling. [Tr. 21, 423-430.]

       A radiology report from May 21, 2012 stated that there is flattening of Schrader’s

diaphragm associated with mild COPD and that there is a nodule in the right upper

lung. [Tr. 478.] A CT scan conducted on June 11, 2012 confirmed the existence of the

nodule and noted that there was calcified atherosclerosis of some of Schrader’s

coronary arteries. [Tr. 476.]

       In September 2012, Schrader went to Leestma Medical Clinic for pain in his

hands and feet. [Tr. 20.] In September he underwent a nerve conduction study at

Jasper County Hospital that revealed mild to moderate neuropathy, tarsal tunnel

syndrome, and lumbosacral radiculopathy in his spine. [Tr. 370.] Records from an

October 17, 2013 visit to Jasper County Hospital note that Schrader needs a nebulizer at

home for pneumonia and COPD. [Tr. 444.]

       On October 1, 2014, Colette Walter, Schrader’s treating nurse practitioner,

completed a Peripheral Neuropathy Residual Functional Capacity Questionnaire. [Tr.

601.] She had been seeing Schrader every 3 months for 2 years at this point. [Tr. 598.]

She opined that Schrader is able to lift 10 pounds rarely, that he is able to sit, stand

and/or walk for less than two hours in an eight hour workday, can walk less than one

block at a time, needs to take a 10 minute break every 15 minutes, that he needs to

elevate his feet 45 degrees for 75% of the workday, that he is unable to stoop, can

occasionally twist and that he has significant limitations in ability to reach, handle, and


                                              4
  USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 5 of 12


use his fingers. [Tr. 22, 598-601.]

        Starting on November 20, 2014, and through October 4, 2016, Schrader received

medical care at Franciscan Health Rensselaer. [Tr. 626-27, 737, 640, 647, 650, 718.]

Physicians there diagnosed him with emphysema, COPD, and neuropathy. [Tr. 626-27,

640.]

        On April 23, 2018, consultative examiner Dr. Jerald Smejkal completed a Medical

Source Statement of Ability to do Work-Related Activities (Physical). Dr. Smejkal

opined that Schrader was able to stand or walk for two hours in an eight hour workday,

that he experiences numbness and tingling in his feet and legs, and that he cannot climb

a few steps at a reasonable pace with the use of a hand rail or walk a block at a

reasonable pace on rough or uneven surfaces, citing shortness of breath as a factor. The

statement also describes Schrader’s ability to occasionally (about one third of the time)

lift anywhere from 11 to 20 pounds and 21 to 50 pounds. [Tr. 681-86.] Dr. Smejkal also

noted in the Consultative Examination Report that Schrader had full grip and dexterity,

and had full range of motion in his upper and lower extremities. [Tr. 673.]

        A series of reports by Dr. Michelle Keller from the Franciscan Physician Network

DeMotte Health Center discuss Schrader’s peripheral neuropathy and chronic

wheezing, coughing and shortness of breath. The lung symptoms are aggravated by

activity, smoke, weather changes and “occupational exposure.” [Tr. 731-37.]

        The major dispute for the purpose of this opinion is Dr. Leestma’s Multiple

Impairment Questionnaire. The ALJ made the following comments about Dr. Leestma’s


                                             5
  USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 6 of 12


questionnaire:

               The undersigned gives these opinions little weight, as they are
               inconsistent with the record. The record indicates that the claimant had
               full strength and sensation of his upper extremities, with full grip and
               dexterity. This is inconsistent with such extreme limitations in his ability
               to reach, grip and perform fine manipulation. In addition, imaging
               studies of his chest indicate that the claimant’s emphysema remained mild
               and stable. Notes from physical examinations were unremarkable, as his
               lungs were clear to auscultation with normal breath sounds and that he
               was able to walk unassisted with a normal gait. The objective evidence is
               more consistent with a finding that the claimant was able to perform work
               at the light exertional level and is inconsistent with Dr. Leestma’s
               assessment which suggests that the claimant is practically bedridden with
               sitting, standing and/or walking for only one hour in an eight hour
               workday.

[Tr. 21-22.]

       I share some of the ALJ’s misgivings of Dr. Leestma’s opinion given that its

recommendations are significantly restrictive and because the questionnaire is from

2011. Certainly Schrader’s medical condition has changed over the years, but Schrader

alleges a disability beginning in 2011, and the ALJ did not fault the opinion for being

too dated. But the problem, as I see it, is that the ALJ did not satisfactorily explain why

he discounted Dr. Leestma’s opinion by specifically citing evidence to the contrary in

the record. As a result, the ALJ did not create a logical bridge between the evidence and

his conclusions. Rather, the ALJ generally summarized evidence in the record that he

presumably thought contradicted Dr. Leestma’s opinion, but did not provide enough

evidence for me to meaningfully review his conclusions. See Scott v. Barnhart, 297 F.3d

589, 595 (7th Cir. 2002) (ALJ must provide sufficient detail in analysis to allow a court to

trace the path of their reasoning); Zurawski v. Halter, 245 F.3d 881, 888 (7th Cir. 2001)

                                              6
  USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 7 of 12


(ALJ must explain how unfavorable evidence is more probative than favorable

evidence). For example, even if Schrader did have full strength and sensation of his

upper extremities, and full grip and dexterity, the ALJ does not show how this supports

his conclusion that Schrader could work full time considering all of his other

limitations.

       Both the regulations and good sense require ALJs to give more weight to

opinions from medical sources who have examined and have a treating relationship

with the claimant. See 20 C.F.R. § 404.1527(c)(1) and (2). A treating physician’s opinion

is entitled to controlling weight if it is “well-supported by medically acceptable clinical

and laboratory diagnostic techniques” and is not inconsistent with other substantial

evidence in the record. 20 C.F.R. §§404.1527(c)(2), 416.927(c)(2); see also Gerstner v.

Berryhill, 879 F.3d 257, 261 (7th Cir. 2018). An ALJ is free to discount the treating

physician’s opinion, but he must provide “good reasons” to explain the weight given to

the opinion and support these reasons with evidence. SSR 96-2p, 1996 WL 374188, at *5

(July 2, 1996); Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011).

       The ALJ states that Dr. Leestma’s claims are “inconsistent with the evidence,”

and makes numerous references to “the record,” to which I ask, where in the record?

The ALJ has provided me no direct citations to support these statements. The ALJ also

states earlier in his opinion that he finds Schrader’s COPD, emphysema and neuropathy

are “severe,” but then later claims, without citation when discussing Dr. Leestma’s

opinion, that Schrader’s emphysema is “mild and stable.” [Tr. 18, 21-22.] While the ALJ


                                               7
  USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 8 of 12


states that notes from one physical examination shows Schrader’s lungs were “clear,”

he fails to address Dr. Leestma’s other finding that Schrader was wheezing due to his

COPD and that he had “asthmatic bronchitis despite aggressive treatment.” [Tr. 21-22,

423.]

        There is evidence in the record that could provide a reasonable basis for Dr.

Leestma’s conclusions and show that his opinion was supported. Dr. Leestma

completed his questionnaire on February 15, 2011. Progress notes from Leestma

Medical Clinic on August 30, 2011 note worsening shortness of breath, sleeping a lot

and stiffness in the chest and back area. [Tr. 378.] A note from visits dated November

17, 2011 and December 5, 2011 discuss rib pain from previous fractures Schrader

experienced. [Tr. 375, 377.] In his questionnaire, Dr. Leestma cites “previous CT scan

results and pulmonary function test results” as supporting evidence for his opinion, as

well as the “degenerative changes” caused by multiple rib fractures. [Tr. 424-25.] The

medical records cited here occurred after Dr. Leestma’s assessment, but are from the

same year and certainly provide context for the picture of Schrader’s health at the time.

        What’s more, a consultation with Dr. Shahid Ahsan of the Jasper County

Hospital on April 24, 2014 reported severe COPD and emphysema, and that Schrader

experiences significant labored breathing after walking half a block. Schrader also

reported excessive daytime sleepiness and symptoms of fatigue. [Tr. 457-58.]

Additional notes from around the time of that consultation indicated that the COPD

and emphysema were “worsening.” [Tr. 461.] A report dated June 28, 2014 revealed a


                                             8
  USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 9 of 12


“severe airflow obstruction” that was significantly improved with treatment. [Tr. 587.]

While this information also came some time after Dr. Leestma’s questionnaire, this

additional information can show that the symptoms Dr. Leestma cited in his assessment

persisted, at least in part, until 2014. Dr. Smejkal, the consultative examiner, also opined

that Schrader could not tolerate exposure to fumes, odors, dusts, gasses, or temperature

extremes, which echoes Dr. Leestma’s findings. [Tr. 429, 668.]

       During the first ALJ hearing on November 9, 2016, Schrader testified that he

originally ceased working at Dover Chemical in 2008 because he was unable to pass the

pulmonary function test component of the company’s physical. [Tr. 42-44.] He also

testified that he could not walk for more than a block due to shortness of breath, that he

could not sit for more than an hour due to stiffness, and could not stand for more than

30 minutes due to the neuropathy in his feet, even while taking medication for nerve

pain. [Tr. 44, 46-47.]

       During the second hearing in front of this ALJ on August 28, 2018, Schrader

elaborated on his earlier testimony. He testified that after he failed the pulmonary

function test in 2008, he was allowed to retry the test and failed a second time. [Tr. 92.]

Schrader also mentioned that he can only stand for approximately 15 minutes and

becomes out of breath after walking 25 feet. [Tr. 87-88.] I do not intend to weigh the

entire body of medical evidence myself, but I do find that the record is not so one-sided

against Dr. Leestma that it should be automatically disregarded without more

meaningful review or explanation by the ALJ.


                                             9
 USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 10 of 12


       Aside from the “good reasons” requirement, in addition, “[i]f an ALJ does not

give a treating physician’s opinion controlling weight, the regulations require the ALJ to

consider the length, nature, and extent of the treatment relationship, frequency of

examination, the physician’s specialty, the types of tests performed, and the consistency

and supportability of the physician’s opinion.” Moss v. Astrue, 555 F.3d 556, 561 (7th

Cir. 2009) (emphasis added) (citation omitted); Mueller v. Astrue, 493 F. App’x 772, 776-

77 (7th Cir. 2012) (remanding ALJ decision that did not consider the checklist of factors);

Campbell v. Astrue, 627 F.3d 299, 308 (7th Cir. 2010) (“Here, the ALJ’s decision indicates

that she considered opinion evidence in accordance with §§ 404.1527 and 416.927.

However, the decision does not explicitly address the checklist of factors as applied to

the medical opinion evidence.”). “If the ALJ discounts the [treating] physician’s

opinion after considering these factors, [the Court] must allow that decision to stand so

long as the ALJ ‘minimally articulated’ [his] reasons.” Elder v. Astrue, 529 F.3d 408, 415

(7th Cir. 2008) (quoting Berger v. Astrue, 516 F.3d 539, 545 (7th Cir. 2008)).

       The ALJ did not mention any of the aforementioned factors in his assessment.

An ALJ is not necessarily required to explicitly discuss in rote fashion each factor in

their opinion, as long as his decision makes clear those factors were considered.

Schreiber v. Colvin, 519 F. App’x 951, 959 (7th Cir. 2013). But here, it is unclear whether

the ALJ weighed any of the factors such as the length, nature and extent of the treating

relationship between Dr. Leestma and Schrader, or the types of tests performed. On the

Multiple Impairment Questionnaire Dr. Leestma mentioned seeing Schrader twice a


                                              10
 USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 11 of 12


year, and cites CT scan results and pulmonary function tests as sources for his opinion.

[Tr. 423-24.] The ALJ does not reference either of these factors when discussing the

objective evidence. Dr. Leestma also reported that he had been treating Schrader for

approximately nine years prior to filling out the questionnaire, since August 1, 2002.

[Tr. 423.] The ALJ ignored this lengthy treating history; explicit discussion is not

required, but it remains unclear whether the extent of the relationship was

meaningfully considered. Looking to the consistency and supportability of the opinion,

there are certainly points of evidence throughout Schrader’s medical history that would

support some of the conclusions on the questionnaire, as stated previously. Although

I’m not going to analyze the ALJ’s treatment of the opinions of the treating nurse

practitioner Ms. Walter (which is another argument Schrader contends requires

remand), I will note that many of her limitations are consistent with Dr. Leestma’s.

       On remand, the ALJ should reevaluate the opinion of treating physician Dr.

Leestma. If the ALJ again determines that his opinion is not entitled to controlling

weight, the ALJ should make sure to reinforce that conclusion with specific citations to

the record. Additionally, if the ALJ again finds Dr. Leestma’s opinion is not entitled to

controlling weight, the ALJ should make sure to address the various factors set forth in

20 C.F.R. 416.927 in assessing the weight to afford Dr. Leestma’s opinion.

                                          * * *

       Because I am remanding this case for the reasons stated above, I need not discuss

the remaining issues raised by Schrader. He can raise those issues directly with the ALJ


                                            11
 USDC IN/ND case 2:19-cv-00303-PPS document 16 filed 08/19/20 page 12 of 12


on remand.

                                      Conclusion

      For the reasons set forth above, the Commissioner of Social Security’s final

decision is REVERSED and this case is REMANDED to the Social Security

Administration for further proceedings consistent with this opinion.

SO ORDERED.

ENTERED: August 19, 2020.

                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                          12
